This is a proceeding brought for the purpose of establishing the character of the "San Pedro Daily News" as a newspaper of general circulation published within the city of Los Angeles. Section 4458 of the Political Code requires that all official notices and advertising of a city, a county, or the state shall be published in a newspaper of general circulation. Section 4460 of the same code defines what a newspaper of general circulation is. Section 4462, following, gives the right to any newspaper, by its publisher, manager, *Page 44 
editor, or attorney, to institute a proceeding to have its character determined within the meaning of section 4460. In the last-mentioned section it is provided that to possess the required character the newspaper, among other things, "shall have been established, printed and published at regular intervals in the state, county, city, city and county, or town, where such publication, notice by publication, or official advertising is given or made, for at least one year preceding the date of such publication, notice or advertisement." The petition herein was filed in the superior court on June 7, 1910. A contest was made thereto and at the hearing the petitioner and contestant submitted an agreed statement of facts. From this statement it appeared that all of the qualifications described in section 4460 of the Political Code were possessed by petitioner, except that, while the newspaper had been published at San Pedro for more than two years prior to the filing of the petition, its place of publication was not included within the corporate limits of the city of Los Angeles until the completion of annexation proceedings on August 28, 1909, which was less than one year prior to the filing of the petition. The superior court rendered judgment determining that the newspaper on behalf of which the petition was filed possessed all of the required qualifications as a newspaper of general circulation published within the city of Los Angeles. This judgment is appealed from.
The "San Pedro Daily News" was not published in the city of Los Angeles prior to August 28, 1909. It was published in an adjoining city, and its publication began to be made within the city of Los Angeles only when by the annexation proceedings the place of its publication was brought within the limits of the latter city. The intention of the statute would seem to be to require that the newspaper selected for official public advertising of a city shall be one published within such city and it shall have been known as a newspaper of such city for a period of at least one year. Its character as a newspaper of the city must not only exist at the time it is used for official public advertising, but that character must have been attached to it for the antecedent period of at least one year. The "San Pedro Daily News" was not able at the time of the filing of the petition, or at the time of *Page 45 
the hearing on the petition, to show that it was qualified in this respect.
The judgment is reversed.
Allen, P. J., and James, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on January 14, 1911.